Citation Nr: 1754694	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran testified at a September 2013 videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

When this case was previously before the Board in February 2014, it was decided in part and remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These electronic records were reviewed to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

Sleep apnea was not shown in service or for many years thereafter, and has not been shown to be related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met or approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in September 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in February 2014 to ask the Veteran if he wanted a local hearing before a Decision Review Officer; obtain any outstanding service treatment, service personnel, and VA treatment records; and afford the Veteran a VA examination.  Subsequently, correspondence in May 2014 asked the Veteran if he would like to be rescheduled for a hearing, but he did not reply; additional service treatment, service personnel, and VA treatment records were added to the electronic record; and the Veteran was afforded a VA-contracted examination in September 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Veteran asserts that he has sleep apnea that began during his active duty service.  He claims that he had hypertension in service, which was essentially a symptom or an indication of his in-service sleep apnea.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  However, sleep apnea is not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for sleep apnea on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, VA and private treatment records show diagnoses of sleep apnea.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that his sleep apnea is related to his service-connected hypertension.  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in October 2009 in which it was noted that review of the claims file found no complaints of sleep problems in the military, and the examiner opined that the onset of obstructive sleep apnea did not begin in active military service. 

The Veteran was afforded a VA-contracted examination in July 2012 in which it was suggested that the obstructive sleep apnea caused hypertension and was a contributing risk factor to essential hypertension.

In response to the Board's remand, the Veteran was afforded a VA-contracted examination in September 2016 in which the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he was unable to locate a single complaint from the service treatment records to substantiate a development of sleep apnea while in service nor reflecting any continuity of care for this condition; likewise, despite records showing elevated blood pressures throughout service, there was no indication that these elevations caused the onset of obstructive sleep apnea respectively.  The examiner also noted that there was a substantial amount of literature suggesting that sleep apnea could aggravate, if not cause, hypertension.

In a February 2017 addendum opinion, an examiner clarified that obstructive sleep apnea occurred due to passive collapse of the oro and/or nasopharynx during inspiration while asleep.  The examiner stated that it was caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders, and alcohol or other sedative use before bedtime.  The examiner stated that hypertension had no physiological relationship to these causative agents; moreover, although sleep apnea may be associated with aggravation of hypertension, the reverse was not true - i.e., high blood pressure was not documented to cause or aggravate obstructive sleep apnea.  The examiner opined that due to the absence of a pathophysiological affect of hypertension on sleep apnea or its causative agents, it was less likely as not that the Veteran's service- connected hypertension aggravated his obstructive sleep apnea.

In this case, as to the issue of the etiology of the Veteran's sleep apnea, the Board finds that the VA and VA-contracted examiners made it clear that it was their opinions that the Veteran's sleep apnea was not related to service or to his service-connected hypertension.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the examiners made it clear that sleep apnea did not have its onset in service and that sleep apnea aggravated or was a contributing risk factor to hypertension.  As noted above, service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).  In this case, the reverse is true as a non-service connected disability (sleep apnea) aggravated a service-connected disability (hypertension); as such, secondary service connection is not warranted.

Accordingly, the Board concludes that the VA opinions carry significant weight.  No other competent opinion providing a positive nexus between service or the service-connected hypertension and the Veteran's sleep apnea has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his sleep apnea is related to service or the service-connected hypertension.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his sleep apnea was etiologically related to service or to the service-connected hypertension are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA and VA-contracted examiners' opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's sleep apnea and service or the service-connected hypertension cannot be established, and the criteria of Hickson element (3) are not met. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


